INTERVIEW SUMMARY (Continuation Sheet)
Mr. Constantine requested the interview to discuss the original patent (U.S Patent No. 9,184,497) issue rejection provided in the Office action mailed April 15, 2022.  Mr. Constantine provided a proposed amendments to the claims for discussion, a copy of which is attached hereto (“Agenda”).   
1/  Discussed subject matter deleted from the original claims 2-11 should be enclosed in single bracket rather than marked by strike-through. (37 CFR 1.530(f) requires that matter omitted must be enclosed in brackets and matter added must be underlined).
2/  Discussed claims 12-24 are new but they are not underlined in their entirety (including the numeral).  
3/  Discussed requirement for an explanation of support for new claims.  Examiner finds no support for claim 24 limitation “the first antenna includes a RF transceiver chip, a microprocessor, and a matching circuit …”. 
4/  Discussed claim 1 comprising two separate elements “a heat sink” in line 2 and “one or more metallic components” in line 7.  However, in the abstract, lines 9-10, and col. 7, line 27 only indicated that “Metallic components including the heat sink (HS)”.  Examiner suggested claim 1 should be amended to include limitation “the metallic components including the heat sink”. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
 Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992